This case has been here on two former appeals; the first from a decree appointing a receiver in which the equity of the bill was incidentally involved, and, it was in effect held to be without equity, and the decree confirming the appointment of the receiver was reversed. Preuit v. Wallace et al., 238 Ala. 162,189 So. 887.
The second appeal was from an interlocutory decree overruling the defendants' demurrer to the bill, and is by the same parties that were appellees on the former appeal. The bill was held to be without equity and the decree was reversed. Heidt et al. v. Wallace, 239 Ala. 246, 194 So. 501.
The last amendment added nothing new, and the sole contention now made is stated by counsel for appellant's brief thus: "The prayer of the bill as last amended is merely claiming the protection of the law against the operation of the fraudulent deed of 1881, from husband to wife, to dispossess him of the 140 acres claimed in the bill as last amended, thus standing on his prescriptive right under the doctrine of repose."
That question was decided adversely to appellant's contention on the second appeal. The bill is without equity, and the decree of the Circuit Court will be affirmed.
It is so ordered by the court.
Affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.